Citation Nr: 0830133	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from June 1964 
to June 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 letter 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum rating authorized under 
Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
(DC) 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. § 
5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.



Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 4.87.  The amended regulation 
clarifies that recurrent tinnitus warrants a 10 percent 
evaluation.  Only a single evaluation is to be assigned for 
recurrent tinnitus no matter whether the sound is perceived 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 
6260.  

The veteran has argued that he was awarded service connection 
prior to June 13, 2003 and that therefore he should receive a 
separate evaluation for each ear.  In Smith v. Nicholson, 19 
Vet. App. 63, 78, (2005) the United States Court of Appeals 
for Veterans Claim (Court) held that the version of 38 C.F.R. 
§ 4.87, DC 6260 in effect prior to June 13, 2003, required 
the assignment of separate compensable evaluation for each 
ear.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), 
the Federal Circuit held that the Court erred in not 
deferring to the VA's interpretation of 38 C.F.R. §§ 4.25(b), 
4.87, DC 6260, which directed the assignment of a single 
evaluation for tinnitus regardless of whether the disability 
was unilateral or bilateral in nature.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for a separate rating for each 
ear for his service-connected tinnitus must be denied under 
DC 6260, as in effect both prior and subsequent to June 13, 
2003.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of 
the inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1). (related factors include "marked interference 
with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 
(2008).

The veteran is employed as a supervisor in a factory.  He has 
stated that tinnitus interferes with his ability to 
concentrate, sleep, and enjoy quiet recreational activities.  
He said that he is aware of tinnitus 50% of the time, and is 
annoyed by it about 10% of his waking hours (primarily at 
night).  He has been diagnosed as having moderate tinnitus.   

The rating criteria contemplate the veteran's disability, 
which consists of recurrent tinnitus.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The veteran has not contended, nor is 
there evidence, that his tinnitus results in marked 
interference in employment.  Additionally, the tinnitus has 
not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


